



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Constantine, 2015 ONCA 330

DATE: 20150512

DOCKET: C53658

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Romeo Constantine

Appellant

Richard Posner and Gabriel Gross-Stein, for the
    appellant

Deborah Krick, for the respondent

Heard: March 16, 2015

On appeal from the
    conviction entered on January 30, 2009 by Justice John R. Sproat of the Superior
    Court of Justice, sitting with a jury.



Hoy A.C.J.O.:

[1]

The appellant, Romeo Constantine, was tried for the first degree murder
    of Otis Johnson. The trial judge did not put defence of a third party in
    former s. 37 of the
Criminal Code
, R.S.C. 1985, c. C-46 to the jury in
    his charge. On the evening of the fourth day of deliberations, the jury asked a
    question related to when shooting someone in defence of a person constitutes
    murder. Shortly after the trial judge answered the jurys question, the jury
    found the appellant guilty of second degree murder.

[2]

On appeal, the appellant argues that the trial judge made two errors in
    responding to the jurys question. First, he erred in not putting defence of a
    third party in former s. 37 to the jury. Second, he did not adequately address
    the
mens rea
component of the question.

[3]

As I explain below, I conclude that the trial judge did not err in
    either respect. I would accordingly dismiss this appeal.

Background

[4]

The appellant and his friend, Karim Creighton, attended at an apartment
    with the ostensible purpose of purchasing two pounds of marijuana from Otis
    Johnson. A number of other people were in the small apartment, smoking weed and
    watching TV. Nine people, including the appellant and Creighton, testified to
    conflicting versions of what transpired.

[5]

Creighton said he thought Johnson had short-changed him. He testified
    that Johnson refused to weigh the marijuana and became vulgar when Creighton
    asked him to. According to Creighton, Johnson stepped closer to him and put his
    hand toward the front of his waist to grab what Creighton thought was a weapon.
    Creighton said he was scared for his life. A struggle between Johnson and
    Creighton ensued in the cramped hallway of the apartment. Creighton testified
    that Johnson did not have a gun in his hand. Johnson quickly over-powered
    Creighton. In the course of the struggle, a gun went off and Johnson was shot.
    Johnson died as a result.

[6]

The appellant testified that he saw Creighton and Johnson struggling.
    Creighton was holding Johnsons arms against his sides in a bear hug. The
    appellant saw a gun in Johnsons hand. The appellant says that he was
    frightened. He knew his and Creightons lives were in danger because he had
    seen a gun. He had brought Creighton to the apartment. Johnson was a big man  about
    six feet and 240 pounds  and was grappling with the lanky, 130-pound
    Creighton. The appellant was in shock. He testified that it was just a natural
    instinct for me to react right away. He jumped into the struggle and tried to
    take hold of Johnsons gun. As the appellant and others grabbed for Johnsons
    gun it discharged twice, shooting Johnson once.

[7]

The theory of the appellants defence was that Johnson was accidentally
    shot by his own gun during the struggle. However, except for the appellant, none
    of the witnesses testified that Johnson had a gun in his hand and one of the
    witnesses testified that the appellant shot towards Johnson. Several witnesses
    testified that two shots were fired. One witness testified that the first shot
    hit an empty chair in the living room of the apartment, some distance from the
    apartments entrance (the appellant and Creighton testified Johnson and
    Creighton struggled in the entrance). And there was conflicting evidence as to
    who sparked the struggle that erupted between Creighton and Johnson.

[8]

The theory of the Crowns case was that Johnson was shot in the course
    of a robbery/home invasion by the appellant and Creighton. The appellant and
    Creighton were tried for first degree murder.

[9]

Section 37 of the
Code
formerly provided:

(1) Every one is justified in using force to defend himself or
    any one under his protection from assault, if he uses no more force than is
    necessary to prevent the assault or the repetition of it.

(2) Nothing in this section shall be deemed to justify the
    wilful infliction of any hurt or mischief that is excessive, having regard to
    the nature of the assault that the force used was intended to prevent.

[10]

Section
    37 was a complete defence to killing another human being.

[11]

In
    pre-charge discussions, the trial judge asked if the evidence raised an air of
    reality to self-defence for either or both accused based on their evidence as
    to their state of mind during the struggle and on the appellants evidence that
    Johnson had a gun. Discussion centred on former s. 34(2) of the
Code
.
[1]
Counsel for the Crown and Creighton said that there was no air of reality to
    self-defence. Counsel for the appellant agreed that the evidence did not raise
    an air of reality to s. 34(2). He did not want the trial judge to instruct on
    self-defence under s. 34(2). Among other things, such an instruction would
    present the jury with a scenario in which the appellant fired at Johnson, a
    scenario inconsistent with the defence of accident. His position was that
    Johnson had a gun in his hand and the appellant intervened in the struggle in
    defence of Creighton, leading to the accident that resulted in Johnsons death.

[12]

The
    trial judge advised that self-defence would not be left with the jury and that
    he would provide brief reasons why self-defence did not raise an air of reality
    at a later point.

[13]

At
    approximately 7:00 p.m. on the fourth day of deliberations, the jury reported
    that it was deadlocked and could not reach a verdict. The trial judge read an
    exhortation. Shortly thereafter, the jury asked a series of questions. The
    fourth and final question was:

If their intent was to complete a deal, but brought concealed
    weapons to this apartment, and as a result of a struggle, or in defence of a
    person knowingly shot someone without duress, or influence does this constitute
    murder?

[14]

The
    next morning, the trial judge discussed his proposed responses to the questions
    with counsel. The trial judge then re-charged the jury. He responded to the
    jurys final question as follows:

And the answer to that is as follows: this example in question
    four, in effect combines questions one and two of the jury charge into one
    question. The law, however, required you to approach this in two stages. As I
    have discussed earlier, you first determine on all of the evidence if you are
    satisfied beyond a reasonable doubt that the accused you are considering was a
    party to an unlawful act that caused the death of Mr. Johnson. If the answer to
    that is yes  then you proceed to the second question and determine on all of
    the evidence if you are satisfied beyond a reasonable doubt that the accused
    you are considering had the state of mind for murder. Members of the jury, I
    trust that has been helpful to you.

[15]

Later
    that day, the jury returned its verdict. The appellant was convicted of second
    degree murder and Creighton of manslaughter.

[16]

Post-conviction,
    the trial judge provided his reasons for not leaving self-defence with the jury:
R. v. Constantine
, [2009] O.J. No. 2027 (S.C.). He recounted Joseph
    Browns testimony that Creighton shot Johnson from eleven inches away, Justine
    Ramdowars testimony that the appellant shot Johnson as he lay on the floor
    five feet away, and the forensic evidence that the fatal shot was fired from three
    to seven feet away. The trial judge wrote, at para. 5, that for there to be an
    air of reality to self defence there must be an air of reality to both the
    subjective and objective elements. In the same paragraph, he characterized the
    altercation between Johnson and Creighton as a wrestling match. Then, at
    para. 6, he wrote:

With respect to [the appellant], all of the evidence is that he
    was several feet away when Mr. Johnson was shot. Assuming he was the shooter,
    and accepting his evidence, he saw a gun in Mr. Johnsons hand at a time when
    Mr. Creighton had his arms around Mr. Johnson. He, therefore, shot Mr. Johnson
    from some distance away. There was no warning or any demand to stop. I do not
    see any air of reality to a reasonable belief on the part of [the appellant],
    in these circumstances, that he had to shoot Mr. Johnson from a distance in
    order to save himself or Mr. Creighton from death or serious bodily harm.

Should the trial judge have instructed the jury on defence of
    a third party under s. 37?

[17]

The
    appellant argues that there was an air of reality to defence of a third party
    under former s. 37 and the trial judge accordingly ought to have included it in
    his charge to the jury. He submits that even if counsels tactics and
    submissions on self-defence justified the trial judges failure to include it
    in his charge, the legal landscape shifted when the jury posed its question
    after four days of deliberations and after advising the trial judge of deadlock.
    At that point, he says, an instruction on defence of a third party became
    mandatory.

[18]

I
    must determine whether there was an air of reality to the defence under former
    s. 37. If there was no air of reality to the defence under former s. 37, the
    fact that the jury posed a question touching on that defence did not require
    the trial judge to put the defence to the jury.

[19]

The
    air of reality test is whether there is evidence on which, if believed, a
    properly instructed jury acting reasonably could acquit:
R. v. Cinous
,
    2002 SCC 29, [2002] 2 S.C.R. 3, at paras. 49, 60. It must be applied to each
    component of the defence:
Cinous
, at para. 95. In applying this test,
    the trial judge identifies the evidence most favourable to the accused and
    assumes it to be true, regardless of whether it was adduced or mentioned by the
    accused:
R. v. Gauthier
, 2013 SCC 32, [2013] 2 S.C.R. 403, at para. 25.
    The test requires the trial judge to consider whether the inferences required
    to be established for the defence to succeed can reasonably be supported by the
    evidence:
Cinous
, at para. 86. However, the trial judge does not determine
    the credibility of witnesses, weigh the evidence, make findings of fact or draw
    determinative factual inferences:
Cinous
, at paras. 54, 87. That is
    the role of the jury.

[20]

The
    purpose of the air of reality test is to keep outlandish defences from the
    jury, so as to not invite confusion and unreasonable verdicts:
Cinous
,
    at para. 84.

[21]

If
    a defence has an air of reality, the trial judge must put the defence to the
    jury whether or not defence counsel wants the defence before the jury:
Cinous
,
    at para. 51. Whether the evidence raises an air of reality to a defence is a
    question of law reviewed for correctness:
R. v. Buzizi
, 2013 SCC 27,
    [2013] 2 S.C.R. 248, at para. 15.

[22]

The
    Ontario Specimen Jury Instructions
[2]
identify, in question form, the three elements under former s. 37:

(1)

Did [the
    accused]
reasonably believe
that s/he (or, somebody under his/her
    protection) was being
unlawfully
assaulted?

(2)

Did [the
    accused] use force to
defend
him/herself (or, anybody under his/her
    protection from (what s/he reasonably believed was) the (an) unlawful assault?

(3)

Did [the
    accused] use
more
force than was necessary to
prevent
(what
    s/he reasonably believed was) the (an) assault or to stop it from continuing or
    being repeated? [Emphasis in original.]

[23]

The
    Crown concedes that there is evidence on which, if believed, a properly
    instructed jury acting reasonably could conclude that the first of the three
    elements of s. 37 was made out. The appellant testified that he and Creighton
    were friends, that he felt responsible for Creighton and that, on seeing a
    firearm in Johnsons hand, he feared for Creightons life. The Crown also
    admits that the evidence of some of the other witnesses, considered in
    isolation, could support  although it submits barely  the appellants
    reasonable belief in an unlawful assault against Creighton.

[24]

It
    argues that the second of the three elements does not satisfy the air of
    reality test because the evidence does not reasonably support an inference that
    the appellant shot Johnson for the purpose of defending Creighton.

[25]

Nor,
    the Crown argues, is there an evidential foundation for the third element, the
    proportionality requirement. The Crown says that shooting Johnson to defend Creighton
    was excessive force.

[26]

I
    start with the second element. I acknowledge that there can be an air of
    reality to a defence inconsistent with a defence advanced by the accused: see
R.
    v. Kong
, 2006 SCC 40, [2006] 2 S.C.R. 347. In
Kong
, a fight broke
    out between rival groups. Kong testified that he acted in self-defence. He held
    up a knife to scare off two assailants running toward him. When the two
    assailants kept running, he stepped forward and made a motion with his knife,
    either swinging or stabbing, to stop one of the assailants and protect himself.
    The assailant later died of a stab wound. Kong admitted that the knife may have
    caught the assailants clothing but testified that he did not stab the
    assailant. Kongs primary defence at trial was that he did not stab the
    assailant. He also raised self-defence, but the trial judge held it had no air
    of reality. In
R. v. Kong
, 2005 ABCA 255, 371 A.R. 90, Wittmann J.A.,
    concluded, in dissenting reasons, that there was an air of reality to self-defence
    under former s. 34(1) of the
Code
and the defence ought to have been
    put to the jury. The Supreme Court agreed with that conclusion.

[27]

In
Kong
, there was a direct evidential link between the force used (stabbing)
    and the person defended (Kong). Here, the appellant did not testify that he had
    a gun and fired to defend Creighton. (Indeed, given the distance between the
    struggle and the location at which all the evidence places the appellant when
    he fired, there was considerable risk that the appellant would have shot
    Creighton if Creighton were locked in a struggle with Johnson.) Nor did the
    appellant say anything (such as let go or stop) to establish that he was
    shooting to defend Creighton. And I reject the appellants argument that the
    shot into an empty chair buttresses the inference that the appellant shot
    Johnson to defend Creighton. While it could be reasonably inferred that the
    appellant fired the shot that hit the chair, it cannot be reasonably inferred
    that the appellant fired into the empty chair as a warning. The chair was in a
    small, crowded space and one witness testified that he was standing near the
    chair when it was hit.

[28]

On
    the other hand, an inference that the appellant shot Johnson to defend
    Creighton finds some support in the appellants evidence (Johnsons arms were
    wrapped around Creightons upper body, Johnson had a gun, Creightons life was
    in danger, the appellant felt responsible for Creighton, and the appellant
    became involved to defend Creighton), Creightons evidence (Johnson was
    overpowering him and he feared for his life), Daniel Faircloughs evidence that
    Johnson was over top of Creighton during the struggle, and the evidence of
    various witnesses that the appellant had a gun. Further, the bullet entry and
    exit wounds were consistent with a bullet entering Johnson while he was bent
    over top of Creighton.

[29]

Whether
    or not there was an air of reality to the second of the three elements is a
    difficult question. While I might be inclined to agree with the Crown, it is
    ultimately not necessary to decide the question. Whether or not there was an
    air of reality to the second element, there was no air of reality to the
    proportionality requirement.

[30]

I
    turn next to that requirement. As stated by Martin J.A. in
R. v. Baxter
(1975), 27 C.C.C. (2d) 96 (Ont. C.A.), at p. 111, a person is not expected to
    weigh to a nicety the exact measure of necessary defensive action (citations
    omitted). Wittmann J.A. similarly cautioned that a tolerant approach must be
    applied in measuring proportionate force:
Kong
, at para. 216. The
    accused may be mistaken about the nature and extent of the force necessary,
    provided the mistake was reasonable in the circumstances. One must look to the
    circumstances to consider what a reasonable person in the accuseds situation
    might do given the threatening attack and the force necessary to defend [the
    person under his protection] against that  attack:
Kong
, at para.
    209.

[31]

I
    have been guided by
Baxter
and by Wittmann J.A.s comments in
Kong
in my analysis.

[32]

The
    evidence most favourable to the appellant includes the appellants evidence
    that Creightons arms were wrapped around Johnsons upper body and that Johnson
    had a gun, and Creightons evidence that Johnson was overpowering him and he
    feared for his life. In my view, on this evidence, a properly instructed jury
    acting reasonably could not conclude that a reasonable person in the
    appellants situation would have shot Johnson in the core portion of his body
    to defend Creighton. On any version of the struggle between Creighton and
    Johnson, Creightons life did not stand in immediate peril. In such
    circumstances, a reasonable person would have attempted to disarm Johnson. Applying
    a tolerant approach, the force applied was excessive.

[33]

I
    accordingly conclude that the trial judge did not err in failing to put the
    defence in former s. 37 to the jury in response to their question.

[34]

I
    would, however, add this. While there was no air of reality to the defence in
    former s. 37, it would have been more helpful if, in responding to the jurys
    question, the trial judge had instructed the jury that: a) acting in defence of
    a person is a complete defence to murder if certain, very strict conditions are
    met; b) the law defines those conditions, encompassing the circumstances in
    which a person may lawfully defend another person and the nature and extent of
    the force a person may use to defend another person; c) those strict conditions
    were not made out on the evidence in this case and, accordingly, d) if the appellant
    shot Johnson with the intent required for murder, the appellant committed
    murder. Such an answer would have more directly responded to the jurys
    question. However, the appellant does not argue that the trial judges failure
    to respond in this fashion amounted to error or that there was a miscarriage of
    justice as a result. I see no basis to interfere.

[35]

I
    now turn to the second issue raised by the appellant.

Did the trial judge fail to adequately respond to the
mens
    rea
component of the jurys fourth question?

[36]

The
    appellant argues that the trial judges answer to the jurys fourth question
    inadequately responded to the
mens rea
component of the jurys
    question.

[37]

The
    appellant and the Crown agree that even if the evidence did not raise an air of
    reality to a defence under former s. 37, whether the appellant shot Johnson to
    defend Creighton is relevant to whether or not the appellant had the requisite
    intent for murder. For example, shooting in defence of another person (in a
    lay-persons terms) may indicate that the shooter acted instinctively without
    thinking about the consequences. If the appellant were party to an unlawful act
    causing the death of Johnson but did not have the intent required for murder,
    he would be guilty of the lesser offence of manslaughter.

[38]

The
    jurys question indicated that it was considering that the appellant might have
    shot Johnson to defend Creighton. It was struggling with how such a scenario
    would play into its determination of whether or not the appellant had murdered
    Johnson.

[39]

The
    appellant argues that the trial judges response, in which he told the jury to
    determine on all of the evidence if you are satisfied beyond a reasonable
    doubt that the accused you are considering had the state of mind for murder,
    did not adequately address the
mens rea
component of the issue raised
    by the jury.

[40]

The
    appellant submits the trial judge had to instruct the jury something along the
    following lines:

A shooting in defence of another person may be consistent with
    acting on the sudden or instinctively without thinking about the consequences.
    You may find that if [the appellant] shot Mr. Johnson in defence of Mr. Creighton,
    that he did not have the intent to kill or cause bodily harm that he knew was
    likely to cause death. However, that is a matter for you to decide, and it is
    only one factor in assessing whether or not the Crown has proven beyond a
    reasonable doubt that [the appellant] had the requisite intent for murder. If
    you have a reasonable doubt that [the appellant] had the requisite intent, then
    you would find him not guilty of murder.

[41]

I
    keep in mind the admonition of Cory J. in
R. v. S. (W.D.)
, [1994] 3
    S.C.R. 521, at p. 530:

There can be no doubt about the significance which must be
    attached to questions from the jury and the fundamental importance of giving
    correct and comprehensive responses to those questions. With the question the
    jury has identified the issues upon which it requires direction. It is this
    issue upon which the jury has focused. No matter how exemplary the original
    charge may have been, it is essential that the recharge on the issue presented
    by the question be correct and comprehensive. No less will suffice. The jury
    has said in effect, on this issue there is confusion, please help us. That help
    must be provided.

[42]

I
    reject the appellants submission that the trial judges response did not
    adequately address the
mens rea
component of the issue raised by the
    jury. In my view, the trial judge adequately answered the jurys question to
    the extent it related to the
mens rea
for murder.

[43]

As
    part of his response to the jurys questions, the trial judge first addressed
    the intent for murder. He reiterated that the Crown must prove that the
    appellant (a) intended to kill Johnson, or (b) intended to cause bodily harm to
    Johnson that he knew was likely to kill and was reckless about whether Johnson
    died. He explained that the jury should look at Mr. Creightons and [the
    appellants] words and conduct before, at the time, and after the unlawful act
    that caused Mr. Johnsons death. Consider any
evidence that they acted on
    the sudden or instinctively without thinking about the consequences
and
    without either state of mind required to make the unlawful killing murder (emphasis
    added).

[44]

The
    trial judge then described the evidence that may be relevant to state of mind
    as including specific evidence. The evidence listed included: evidence as to
    wrestling with Mr. Johnson at the door; evidence as to what occurred at the
    time Mr. Johnson was shot, including whether he was shot from a distance or
    close range or a couple of feet or further away;  [and the appellants]
    evidence that Mr. Johnson had a gun.

[45]

The
    trial judges answer to the jurys fourth question  directing the jury to
    determine if on all of the evidence it was satisfied that the appellant had the
    state of mind for murder  then follows, on the next page of the transcript.

[46]

The
    trial judge specifically directed the jury to consider whether the appellant
    acted on the sudden or instinctively without thinking about the consequences
    and without either state of mind required to make the unlawful killing murder
    and adverted to the evidence that would explain why the appellant might have
    acted on the sudden (the wrestling at the door, what occurred at the time that
    Johnson was shot, the appellants evidence that Johnson had a gun). His answer to
    the
mens rea
aspect of the jurys question was correct and
    comprehensive.

Disposition

[47]

I
    would accordingly dismiss the appeal.

Released: May 12, 2015 (A.H.)


Alexandra Hoy A.C.J.O.


I
    agree K. Feldman J.A.

I agree
    Paul Rouleau J.A.





[1]
Former s. 34(2) provided as follows:

Every
    one who is unlawfully assaulted and who causes death or grievous bodily harm in
    repelling the assault is justified if

(a)

he causes it under reasonable
    apprehension of death or grievous bodily harm from the violence with which the
    assault was originally made or with which the assailant pursues his purposes;
    and

(b)

he believes, on reasonable
    grounds, that he cannot otherwise preserve himself from death or grievous
    bodily harm.



[2]
D. Watt,
Ontario Specimen Jury Instructions (Criminal)
, 2005 Supp.
    (Toronto: Thomson Carswell, 2005), at p. 209 (Final 68).


